United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Callahan, FL, Employer
)
___________________________________________ )
S.L., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director,

Docket No. 10-2230
Issued: July 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 1, 2010 appellant filed a timely appeal from the July 27, 2010 Office of
Workers’ Compensation Programs’ (OWCP) merit decision which affirmed a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the schedule award determination.
ISSUE
The issue is whether appellant has a permanent impairment to a scheduled member of the
body entitling her to a schedule award.
FACTUAL HISTORY
On December 13, 2006 appellant, then a 51-year-old clerk, filed a traumatic injury claim
alleging that on April 10, 2006 she sustained injuries to her back, legs and feet in the
performance of duty. She stopped work on September 15, 2006. OWCP accepted the claim for
lumbar sprain and displacement of the disc at L5-S1 without myelopathy. It approved surgical
1

5 U.S.C. § 8101 et seq.

discectomy and low back fusion which was performed on January 8, 2007. Appellant received
compensation benefits.
OWCP referred appellant for a second opinion examination with Dr. Steven J. Lancaster,
a Board-certified orthopedic surgeon, regarding her ability to work and whether she sustained
permanent impairment.2 In an October 8, 2008 report, Dr. Lancaster noted appellant’s history of
injury and treatment. He advised that appellant had no permanent impairment. Dr. Lancaster
noted that, while appellant’s physician had found seven percent impairment of the spine, she had
no ratable impairment of any extremity under the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A., Guides).
On September 23, 2009 appellant filed a claim for a schedule award. In a September 29,
2009 letter, OWCP notified her that schedule awards were not payable for impairment to the
back. Appellant was asked to identify the extremity for which she claimed impairment.
In a letter dated November 2, 2009, appellant’s representative provided OWCP with an
impairment rating from Dr. Arkam Rehman, a Board-certified physiatrist. In an August 10, 2008
report, Dr. Rehman referred to the fifth edition of the A.M.A., Guides. He opined that appellant
had an impairment of 10 to 13 percent of the whole person under the lumbar DRE category 3
classification. Dr. Rehman opined that under the Florida “PIR” appellant had an impairment of
seven percent.
By letter dated November 6, 2009, OWCP sought an opinion on impairment of the lower
extremities under the sixth edition of the A.M.A., Guides. In a January 4, 2010 report,
Dr. Rehman reiterated the findings contained in his August 10, 2008 report. He opined that
appellant had an impairment of 10 to 13 percent of the whole person.
On January 12, 2010 OWCP referred the case file to the Office medical adviser. In a
report dated January 12, 2010, the medical adviser noted that Dr. Lancaster had found no lower
extremity impairment. Furthermore, he noted that Dr. Rehman opined that appellant had an
impairment of 10 to 13 percent but did not explain the basis for the determination.
By letter dated January 19, 2010, OWCP again wrote to Dr. Rehman to request
clarification regarding his impairment rating. In a February 1, 2010 report and February 11,
2010 impairment worksheet, Dr. Rehman repeated his rating.
In a February 18, 2010 report, OWCP’s medical adviser determined that appellant had no
impairment of the lower extremities. While Dr. Rehman provided a whole person rating of 13
percent, the Office did not base schedule awards on impairment of the spine or to the whole
person. The medical adviser opined that there was no objective basis to support any impairment
to either leg.
By decision dated February 22, 2010, OWCP denied appellant’s claim for a schedule
award. It found that the medical evidence did not establish permanent impairment to either leg
based on the accepted lumbar condition.

2

Appellant’s physicians previously stated that appellant had spine or whole person impairment.

2

By letter dated March 3, 2010, appellant’s representative requested a telephonic hearing,
which was held on June 8, 2010.
In the May 20, 2010 report, Dr. William Grant, a Board-certified internist, noted
appellant’s history of injury and treatment and explained that he conducted a telephone interview
but did not examine appellant. He reported bilateral leg weakness and numbness. Dr. Grant
diagnosed lumbar strain and herniated disc at the L5-S1 levels. He referred to Table 16-12 and
opined that appellant had an impairment of 23 percent of the right and left lower extremities. In
the May 27, 2010 report, Dr. Grant reiterated the findings provided in his May 20, 2010 report.
As to a physical examination, he noted that appellant related that she had limited range of motion
of the lumbar spine. Dr. Grant diagnosed L5-S1 postlaminectomy syndrome, low back pain and
bilateral sciatica. He opined that appellant had 23 percent impairment of the right and left lower
extremities.
By decision dated July 27, 2010, OWCP’s hearing representative affirmed the
February 22, 2010 decision.
LEGAL PRECEDENT
The schedule award provision of FECA,3 and its implementing federal regulations,4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under the Act for injury to the spine.7 In
1960, amendments to the Act modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of the Act include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.8

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

Pamela J. Darling, 49 ECAB 286 (1998).

8

Thomas J. Engelhart, 50 ECAB 319 (1999).

3

ANALYSIS
The Board finds that appellant is not entitled to a schedule award. OWCP accepted her
claim for lumbar sprain and displacement of the disc at L5-S1 without myelopathy. It approved
surgical discectomy and low back fusion which was performed on January 8, 2007. Appellant
failed to establish any permanent impairment of her legs in accordance with the sixth edition of
the A.M.A., Guides.
In an October 8, 2008 report, Dr. Lancaster, the second opinion physician, reviewed
appellant’s history, examined her and rated permanent impairment. He determined that appellant
had no ratable impairment to either extremity based on her accepted condition.
The reports from Dr. Rehman dated August 10, 2008 and January 4, 2010 provided an
impairment rating of 10 to 13 percent of the whole person. The Board notes that appellant is not
entitled to a schedule award based on impairment to her back or a whole person rating. Neither
FECA nor the implementing federal regulations provide for a schedule award for impairment to
the back or to the body as a whole. The back is specifically excluded from the definition of
“organ” under the Act.9 Thus, Dr. Rehman’s finding that appellant has whole person impairment
is insufficient to warrant an impairment finding under the statute.
The Office medical adviser properly reviewed the medical record and found no basis for
rating impairment to a scheduled member of the body.10 He noted that Dr. Rehman’s whole
person rating, which was based on appellant’s spinal impairment, was not in reference to a
scheduled member of the body.11 The medical adviser found that there was no objective basis to
rate impairment to either lower extremity resulting from the accepted lumbar conditions.
Therefore, there was no ratable impairment.
Prior to the hearing representative’s July 27, 2010 decision, appellant also submitted
May 20 and 27, 2010, reports from Dr. Grant who opined that appellant had 23 percent
impairment of each leg. Although Dr. Grant referenced the sixth edition of the A.M.A., Guides
and rated impairment to appellant’s legs, his report is of diminished probative value as he did not
actually examine appellant but based his opinion on a telephone interview. He also did not
address, if any, medical reports he reviewed or considered in reaching his impairment rating.
Unlike a situation where OWCP’s medical adviser, consistent with OWCP procedures, applies
the findings of an examining physician to the A.M.A., Guides,12 it is not clear how Dr. Grant
arrived at his findings relative to appellant’s condition other than from his telephone interview.
The Board notes that the A.M.A., Guides contemplate that a rating physician shall review
medical records reflecting the past medical history along with the patient’s presentation of the
current history. It is contemplated that the physician shall also conduct a physical examination.13
9

Terry E. Mills, 47 ECAB 309 (1996); see 5 U.S.C. § 8101(19).

10

The Board notes that it is appropriate for an OWCP medical adviser to review the clinical findings of the
treating physician to determine the permanent impairment. See Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700.3 (January 2010).
11

Id.

12

See supra note 10.

13

See A.M.A., Guides 28.

4

As Dr. Grant did not conduct an impairment evaluation consistent with the A.M.A., Guides, his
opinion is of diminished probative value and insufficient to establish that appellant has ratable
impairment of a scheduled body member causally related to her accepted conditions.14
Appellant did not submit any other medical evidence to support that she sustained
permanent impairment. The Board finds that she has not established entitlement to a schedule
award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish entitlement to
a permanent impairment to a scheduled member of the body entitling her to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the July 27, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 14, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

See J.G., Docket No. 09-1128 (issued December 7, 2009) (an attending physician’s report is of little probative
value where the A.M.A., Guides are not properly followed).

5

